GOODE, J.
This is an indictment against defendant for an illegal sale of liquor to a minor. It was submitted to the court without the introduction of evidence on an agreed statement of facts. Defendant admitted he sold the liquor as charged and set up a defense that he should not be convicted because, after the sale and after the indictment, but prior to the trial, the Dramshop Law had been repealed in Howell county by an election held under the local option statutes at which the voters voted against the sale of liquors in the county. This case involves the same question of law determined by this court in State v. Walker, 129 Mo. App. 371, 108 S. W. 615, and certified to the Supreme Court, where it was decided as we decided it, our opinion being adopted. The present case has been held to await the decision of the Walker case by the Supreme Court, and must be determined in conformity with the opinion therein rendered. Accordingly the judgment will be affirmed.
All concur.